Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on June 16, 2022 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2022 has been entered.

Examiner’s Amendment

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by Ms. Ellen Smith during a telephone interview on August 5, 2022.
The application has been amended as follows:
1, (Currently Amended): An electrically-driven vehicle that travels by using output of a motor, the electrically-driven vehicle comprising:
a battery that stores power to be supplied to the motor; and
a controller configured to control output of the battery, wherein the controller is programmed to:
estimate a state of charge (SOC) of the battery,
determine whether the SOC is lower than a specified value,
acquire a voltage of the battery the SOC [[it]] is 
determined to be lower than the specified value,
detect output power of the battery only when the acquired voltage of the 
battery reaches a lower limit voltage and the battery is discharging,
calculate an output power upper limit value of the battery by using a 
value of the SOC when the SOC [[it]] is determined to be lower than the specified value, and
stop the electrically-driven vehicle when the detected output power is 
lower than the output power upper limit value.

Cancel claim 2.

6. (currently amended): A control method for an electrically-driven vehicle that travels by using output of a motor, the control method comprising:
estimating a state of charge (SOC) of a battery that stores power to be supplied to the motor;
determining whether the SOC is lower than a specified value;
acquiring a voltage of the battery the SOC [[it]] is determined to be lower than the specified value,
detecting output power of the battery only when the acquired voltage of the battery reaches a lower limit voltage and the battery is discharging; and
calculating an output power upper limit value of the battery by using a value of the SOC when the SOC [[it]] is determined to be lower than the specified value; and
stopping the electrically-driven vehicle when the detected output power is lower than the output power upper limit value.

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the
following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under step 2A, prong 1, claims 1 and 6 recite an abstract idea including “calculating an output power upper limit value of the battery by using a value of the SOC when the SOC is determined to be lower than the specified value” (mathematical concept).
Under step 2A, prong 2, the abstract idea is integrated into a practical application
of “stop the electrically-driven vehicle when the detected output power is
lower than the output power upper limit value”. Accordingly, claims 1 and 6 are patent
eligible under 35 USC 101. Claims 3 and 5 depend from claim 1 and are also patent eligible under 35 USC 101.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein an electrically-driven vehicle and a method for the electrically-driven vehicle that travels by using output of a motor and method comprising acquiring a voltage of the battery when the SOC is determined to be lower than the specified value, detecting output power of the battery only when the acquired voltage of the battery reaches a lower limit voltage and the battery is discharging, calculating an output power upper limit value of the battery by using a 
value of the SOC when the SOC is determined to be lower than the specified value (claims 1, 6) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        August 5, 2022